405 F.2d 925
UNITED STATES of America, Appellant,v.The BOARD OF PUBLIC EDUCATION FOR the CITY OF SAVANNAH ANDthe COUNTY OF CHATHAM et al., Appellees.
No. 26001.
United States Court of Appeals, Fifth Circuit.
Dec. 19, 1968.

Donald Fraser, U. S. Atty., Savannah, Ga., Frank M. Dunbaugh, Carol Aronoff, Attys., Kenneth L. Johnson, Civil Rights Div., Dept. of Justice, Washington, D. C., E. H. Gadsen, Savannah, Ga., for appellant.
Basil Morris, J. Walter Cowart, Savannah, Ga., for appellees.
Before BELL and COLEMAN, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
This court, on the last appearance of this case, directed that certain costs be taxed against the Roberts intervenors.  Stell v. Board of Public Education for City of Savannah and County of Chatham, 5 Cir., 1967, 387 F.2d 486, 487, 493.  That direction became a part of the mandate of this court.  The District Court was required to follow it.  The fact is, however, that the costs portions of the order of the District Court of December 27, 1967 is directly to the contrary.  Those portions of the order assessing costs against the United States and restricting the use of the processes of the court respecting the assessment and collection of costs are, accordingly, reversed with direction that the aforesaid mandate of this court be followed.


2
Reversed and remanded with directions.